DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
B way of the amendment filed 5/10/2021: claim 1 is amended, claims 2-12 were previously presented, and claims 13 and 14 are cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (U.S. PGPub 2017/0151631; herein Kuo), in view of Larsson (U.S. PGPub 2006/0157892; already of record)
Kuo teaches a layer by layer powder additive manufacturing process in Abstract, paragraph 0025, 0027, and Figure 1.  The method of Kuo uses a building platform, which is seen as the combination of the supporting plate 110, the temperature control device 130, the bottom plate 170, and the through locking members 60.  Thus the temperature control device 130 is embedded in the building platform.  Kuo fuses the powder with the energy source 120.  The temperature control device 130 heats, in a 
However, Kuo is silent to:
Wherein a reference temperature Tr for each layer produced and a tolerance range for the reference temperature Tr are defined
A heating power of the heating device is lowered as sequential layers are fused to the extent that the tolerance range for a reference temperature Tr is maintained in a last layer produced
In the same field of endeavor Larsson teaches using an energy balance equation, which includes energy coming up from under the top layer, to maintain the top layer of powder at a desired temperature and within a certain range (as previously discussed).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Kuo teaches a controllable heater, and that Larsson teaches using an energy balance equation to control the temperature of the top layer, then the combination of Kuo and Larsson would make obvious to ability to lower the power of the heating device in order to maintain the top layer at a desired temperature, since doing so reduces stresses on the top layer, which then reduce shape deviations in the part (Larsson, paragraph 0005).
Regarding claims 6 and 7:
Both Kuo and Larsson melt the powder to fuse the powder layer.  Therefore since the temperature control device 130 of Kuo is not used for this purpose, the combination of Kuo and Larsson automatically teach the temperature of the first layer 
Regarding claims 8 and 9:
Larsson teaches a closed loop control of the surface temperatures in Figures 19 and 20, and paragraphs 0117-0126.  The temperature of the surface is measured with a camera, and includes the areas outside the melt (i.e. the max fusion temperature Tij-max).
It would have been obvious to use the camera of Larsson, since it helps in the temperature correction scheme, paragraph 0027.  Additionally, cameras are well known information recording devices, and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo and Larsson as applied above, and in further view of Hein (U.S. PGPub 2009/0206522; already of record) and Electronics Hub (Open Loop System: https://www.electronicshub.org/open-loop-system/#Advantages_of_Open_loop_control_System; already of record).  Regarding claim 2:
As discussed above Kuo and Larsson make obvious controlling the power based on the desired temperature with the energy balance equations, which include both the energy from the beam and material temperature conduction.  However, as discussed above Larsson teaches a closed loop control.
Nevertheless, in the same field of endeavor Hein teaches one can use either open and/or closed loop controls when controlling the power of the heater and irradiation device (paragraph 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an open loop controller, since it has been shown that one can use an open and/or closed loop controller for the same purpose (MPEP 2144.06 II).  Additionally it would have been obvious to choose an open loop system, since they are easier to design and easy to maintain (Electronics Hub: Advantages section)
Regarding claims 3 and 4:
Though not explicit Larsson’s process has such an equation in the energy balance previously discussed, where the fusing energy balances with the energy from previous layers and energy loss in the system.  Switch off times would also be included since a layer can have discrete non contacting sections.
Regarding claim 5:
The previously discussed closed loop controller of Larsson measure the surface temperature and adjusts based on the desired values, this would naturally take into account heat conduction due to thermal resistance and coefficient of thermal conductivity.
Regarding claim 10:
The selection of the desired control loop is obvious as previously discussed and includes open and closed combined.  Additionally, the control loop of Larson measures the surface temperature and adjusts accordingly, based on the desired temperature which is directly connected to the energy balance, as previously discussed.
Regarding claim 11:
The previously discussed control loop of Larsson has a correction interval (Figure 20 and paragraph 0119)
Regarding claim 12:
As previously discussed Larsson uses a camera to measure the surface temperature.

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (WO 2008/143106; with machine translation, herein Abe, already of record), in view of Larsson (U.S. PGPub 2006/0157892; already of record)
Abe teaches a layer by layer powder additive manufacturing process in Abstract, paragraph 0032, 0033, and Figure 6.  The method of Abe uses a building platform, which is seen the elevating table 23.  The elevating table 23 has a heater 69 embedded within, paragraph 0032 and Figure 6.  Abe fuses the powder with a light beam, paragraph 0023.  The heater 69 is controllable, paragraphs 0032-0033.
However, Abe is silent to:
Wherein a reference temperature Tr for each layer produced and a tolerance range for the reference temperature Tr are defined
A heating power of the heating device is lowered as sequential layers are fused to the extent that the tolerance range for a reference temperature Tr is maintained in a last layer produced
In the same field of endeavor Larsson teaches using an energy balance equation, which includes energy coming up from under the top layer, to maintain the top 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed that since Abe teaches a controllable heater, and that Larsson teaches using an energy balance equation to control the temperature of the top layer, then the combination of Abe and Larsson would make obvious to ability to lower the power of the heating device in order to maintain the top layer at a desired temperature, since doing so reduces stresses on the top layer, which then reduce shape deviations in the part (Larsson, paragraph 0005).
Regarding claims 6 and 7:
Both Abe and Larsson melt the powder to fuse the powder layer.  Therefore since the heater 69 of Abe is not used for this purpose, the combination of Abe and Larsson automatically teach the temperature of the first layer under construction is at least as high as (i.e. great than or equal to) the calculated or experimentally determined T1, due to the act of the fusing device of the prior art.
Regarding claims 8 and 9:
Larsson teaches a closed loop control of the surface temperatures in Figures 19 and 20, and paragraphs 0117-0126.  The temperature of the surface is measured with a camera, and includes the areas outside the melt (i.e. the max fusion temperature Tij-max).
It would have been obvious to use the camera of Larsson, since it helps in the temperature correction scheme, paragraph 0027.  Additionally, cameras are well known information recording devices, and it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)

Claims 2-5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe and Larsson as applied above, and in further view of Hein (U.S. PGPub 2009/0206522; already of record) and Electronics Hub (Open Loop System: https://www.electronicshub.org/open-loop-system/#Advantages_of_Open_loop_control_System; already of record).  Regarding claim 2:
As discussed above Abe and Larsson make obvious controlling the power based on the desired temperature with the energy balance equations, which include both the energy from the beam and material temperature conduction.  However, as discussed above Larsson teaches a closed loop control.
Nevertheless, in the same field of endeavor Hein teaches one can use either open and/or closed loop controls when controlling the power of the heater and irradiation device (paragraph 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an open loop controller, since it has been shown that one can use an open and/or closed loop controller for the same purpose (MPEP 2144.06 II).  Additionally it would have been obvious to choose an open loop system, since they are easier to design and easy to maintain (Electronics Hub: Advantages section)


Regarding claims 3 and 4:
Though not explicit Larsson’s process has such an equation in the energy balance previously discussed, where the fusing energy balances with the energy from previous layers and energy loss in the system.  Switch off times would also be included since a layer can have discrete non contacting sections.
Regarding claim 5:
The previously discussed closed loop controller of Larsson measure the surface temperature and adjusts based on the desired values, this would naturally take into account heat conduction due to thermal resistance and coefficient of thermal conductivity.
Regarding claim 10:
The selection of the desired control loop is obvious as previously discussed and includes open and closed combined.  Additionally, the control loop of Larson measures the surface temperature and adjusts accordingly, based on the desired temperature which is directly connected to the energy balance, as previously discussed.
Regarding claim 11:
The previously discussed control loop of Larsson has a correction interval (Figure 20 and paragraph 0119)
Regarding claim 12:
As previously discussed Larsson uses a camera to measure the surface temperature.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 has required the introduction of the new grounds of rejection.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743